DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The references to specific claims on page 4 should be removed or checked in the event the claims are amended, canceled or renumbered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
In claim 1, the steps are numbered with missing steps (1, 4, 5, 7).  This is taken to mean that only these steps are being positively recited in the claims, not in any 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This interpretation refers to claims 4 and 5 where each “means” includes their respective description in the specification in addition to their functional equivalents.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 each recites the limitation "the waste adsorbent" in lines 11 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claims.  Claim 3 is rejected for depending from an indefinite parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiggelbeck (3,874,427) in view of McAnespie (7,018,447).
Tiggelbeck ‘427 discloses a fuel vapor recovery system comprising a gasoline filling station storage tank (10, “industrial process plant”), and a filter module (42) including an activated carbon adsorbent canister.  When the adsorbent canister becomes saturated, it is replaced with a regenerated canister.  The saturated canister is transported to a central regeneration and repacking site where they are regenerated using steam (“washing”) and then returned to the filling station for reuse (see figure, col. 5, lines 8-35).  Packing before transportation is inherent to the process because they are at least placed in a vehicle.  The regeneration site is capable of handling permeable bags, which are not positively recited as part of the structure of claim 4.  The instant claims differ from the disclosure of Tiggelbeck ‘427 in that the saturated adsorbent is packed in a container and that the regenerated adsorbent is dried and packed in airtight containers.
McAnespie ‘447 discloses a volatile organic carbon adsorbent device that uses washing and drying to regenerate the adsorbent (see figures, col. 3, lines 39-65).  A drying step after steam regeneration is considered to be necessary and inherent to the Tiggelbeck ‘427 process in order to produce an adsorbent that is capable of adsorbing gaseous fuel, however McAnespie ‘447 is cited to clearly show this step.  It would have been obvious to one having ordinary skill in the art at the time of the invention to use a drying step after steam or liquid regeneration of an adsorbent in order to fully activate the adsorbent so that its pores and surface area are available for solid/gas adsorption.  Any remaining liquid would block adsorption sites.  Regarding packing for shipping, it is .  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiggelbeck ‘427 in view of McAnespie ‘447 as applied to claim 1 above, and further in view of Lind (2,087,157).
Tiggelbeck ‘427 in view of McAnespie ‘447 disclose all of the limitations of the claim except that the adsorbent is contained in heat resistant permeable bags.  Lind ‘157 discloses a central regeneration site for saturated zeolite water softener contained in mesh bags (17) (see figures, page 2, col. 1, lines 6-27, page 3, col. 1, lines 1-24).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the cartridge of the primary references by using a permeable bag so that it can be easily handled and shipped for regeneration and to allow for different sized cartridges to be used within the same filter housing.  The bags are inherently heat resistant enough to withstand summer weather outside of a residence, however it is also considered to be obvious to make the bags heat resistant to any regeneration conditions they are subject to.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose adsorbent fluid treatment arrangements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl